Citation Nr: 1729176	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include a psychophysiological disorder (claimed as a heart disorder), stroke, hypertension, or ishemic heart disease due to service-connected posttraumatic stress disorder.  

2.  Entitlement to service connection for a skin disorder, to include eczema, xerosis or atopic dermatitis due to service-connected tinea versicolor.   

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a cardiovascular disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1973.  This included deployment to Vietnam from July 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board remanded the case for further development in July 2012 and March 2016.  In July 2012, the Board found that the RO's September 2007 rating decision encompassed the service-connection claim for a heart condition, and found new and material evidence sufficient to reopen that claim.  The July 2012 decision also remanded that issue for a VA examination, similarly remanded service connection for posttraumatic stress disorder (PTSD) for an examination, and denied service connection for a cervical spinal condition.  

While on remand, in a January 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD, assessing a 50 percent initial evaluation effective July 18, 2005.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

As the Board's July 2012 decision with respect to a cervical spinal condition and the AOJ's January 2013 rating decision with regard to PTSD are final decisions, no further consideration of these issues is necessary.  

In March 2016, the Board reiterated that due to the AOJ's March 2010, February 2011, and April 2011 rating decisions, the Veteran's service-connection claim for a cardiovascular disorder encompassed stroke, hypertension, and ischemic heart disease.  In March 2016, the Board further noted that despite the AOJ's March 2015 award of service connection for tinea versicolor, that an April 2015 statement of the case left the issue of entitlement to service connection for eczema/xerosis on appeal.  The Board remanded those issues for examinations.  In March 2016, the Board reviewed the remaining issues on appeal, entitlement to service connection for tinnitus, traumatic brain injury, and numbness of the fingers.  The Board granted service connection for tinnitus, and denied service connection for a traumatic brain injury and numbness of the fingers.  Therefore, these issues are also no longer before the Board.  The remaining issues have returned to the Board as reflected on the title page.  

In March 2016, the Board finally referred service-connection claims for costochondritis, as well as anxiety, insomnia and depression secondary to service-connected PTSD to the AOJ.  These issues have been raised by the record in a May 2013 statement, but have not been adjudicated by the AOJ.  However, it does not appear that the AOJ has taken any action regarding these claims while on remand.  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Records from the Shreveport VA Medical Center (VAMC) for treatment through January 2016 are available in the electronic claims file.  However, the Board notes that the Veteran submitted October 2016, December 2016, and March 2017 VA treatment records in January 2017 and March 2017.  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to obtain those outstanding treatment records from the Shreveport VAMC.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (holding that "the clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history."); see also 38 C.F.R. § 4.1 (2016).  

Similarly, the Veteran submitted a disability benefits questionnaire from a private dermatologist in May 2014.  However, it does not appear that the AOJ has ever contacted the Veteran regarding his authorization to release any associated treatment records from that dermatologist.  Therefore, remand is also required to contact the Veteran regarding those private treatment records.  

In March 2016, the Board remanded these issues for VA examinations, and the Veteran attended those examinations in April 2016.  The examiner offered several opinions.  However, his opinions with regard to the possibility of secondary service connection for hypertension and eczema/xerosis included no rationale.  With regard to the possibility of direct service connection for eczema/xerosis, the examiner found compelling that a diagnosis "was made beyond the presumptive period after military service"; however, neither eczema nor xerosis is a presumptive condition listed at 38 C.F.R. § 3.309.  The examiner's opinions further did not address the etiology of the Veteran's stroke.  Therefore, remand is also required for further VA opinions.  

As the Veteran has claimed erectile dysfunction as secondary to a cardiovascular disorder, the service-connection claims for erectile dysfunction and a cardiovascular disorder are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for heart condition, skin condition, or erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from dermatologist Dr. JAA Jr. 

2.  The AOJ should obtain any outstanding VA medical records, to include records from the Shreveport VAMC dated from January 2016 to the present.  

3.  After obtaining any outstanding VA or private treatment records, obtain a medical nexus opinion from the April 2016 VA examiner to determine the nature and etiology of any cardiovascular disorder.  The examiner should review all pertinent records associated with the claims file; including the Veteran's service treatment records, post-service VA and private medical records, the Veteran's lay statements, and the prior VA examinations.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The VA examiner is advised that the Veteran has claimed both direct and secondary service connection for a cardiovascular disorder.  The Veteran's VA treatment records reflect long-standing hypertension, and a January 2008 brain CT scan shows the residuals of a stroke and atherosclerotic vascular disease.  

A. Regarding direct service connection: 

i. The examiner should state whether it is at least as likely as not that the Veteran's hypertension (a) manifested during active service, (b) manifested to a compensable degree within one year after active service, or (c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

ii. The examiner should state whether it is at least as likely as not that the Veteran's stroke (a) manifested during active service, (b) manifested soon after separation from active service, or (c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

iii. The examiner should state whether it is at least as likely as not that any cardiac condition, including atherosclerotic vascular disease, murmur, or any valvular disorder present (a) manifested during active service, (b) manifested soon after separation from active service active service, or (c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

The Veteran contends that a cardiovascular disorder is related to his in-service exposure to herbicides.  Therefore, in offering these opinions, the examiner should note that the Veteran served in Vietnam from July 1971 to November 1971, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

B.  The Veteran also contends that a cardiovascular disorder is due to his service-connected PTSD.  

i. The examiner should state whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened) by service-connected PTSD.  

ii. The examiner should state whether it is at least as likely as not that the Veteran's stroke is caused or aggravated (permanently worsened) by service-connected PTSD.  

iii. The examiner should state whether it is at least as likely as not that any cardiac condition, including atherosclerotic vascular disease, murmur, or any valvular disease present is caused or aggravated (permanently worsened) by service-connected PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding VA or private treatment records, obtain a medical nexus opinion from the April 2016 VA examiner to determine the nature and etiology of any skin disorder.  The examiner should review all pertinent records associated with the claims file; including the Veteran's service treatment records, post-service VA and private medical records, the Veteran's lay statements, and the prior VA examinations.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The VA examiner is advised that the Veteran has claimed both direct and secondary service connection for a skin disorder.  The Veteran's VA treatment records reflect diagnosis and treatment for eczema since June 2013.  The private treatment records further show diagnosis for atopic dermatitis.  

A. Regarding direct service connection: 

i. The examiner should state whether it is at least as likely as not that the Veteran's eczema (a) manifested during active service, (b) manifested soon after separation from active service active service, or (c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

ii. The examiner should state whether it is at least as likely as not that the Veteran's xerosis (a) manifested during active service, (b) manifested soon after separation from active service active service, or (c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

iii. The examiner should state whether it is at least as likely as not that the Veteran's atopic dermatitis (a) manifested during active service, (b) manifested soon after separation from active service active service, or (c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

The Veteran contends that a skin disorder is related to his in-service exposure to herbicides.  Therefore, in offering these opinions, the examiner should note that the Veteran served in Vietnam from July 1971 to November 1971, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.

B.  The Veteran also contends that his skin disorder is due to his service-connected tinea versicolor.  

i. The examiner should state whether it is at least as likely as not that eczema is caused or aggravated (permanently worsened) by service-connected tinea versicolor.  

ii. The examiner should state whether it is at least as likely as not that xerosis is caused or aggravated (permanently worsened) by service-connected tinea versicolor.  

iii. The examiner should state whether it is at least as likely as not that atopic dermatitis is caused or aggravated (permanently worsened) by service-connected tinea-versicolor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

